John Sexton, Individually and
                                                                    as Independent Administrator
                                                                      of the Estate of Jackson /s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2014

                                      No. 04-13-00322-CV

  AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC. d/b/a American
  Medical Response a/k/a AMR; Noah Wood Lora, Jose Carlos Gamez; and Donna Hay n/k/a
                                   Donna Gilbert,
                                     Appellants

                                                v.

John SEXTON, Individually and as Independent Administrator of the Estate of Jackson Sexton,
                             Deceased; and Tracy Sexton,
                                       Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-05743
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        This appeal was set for oral argument submission on April 17, 2014. On April 16, 2014,
appellants notified the court that the parties had reached a settlement. It is therefore ORDERED
that no later than thirty days from the date of this order the appellants file either: (1) a letter
updating the court on the status of parties’ settlement; or (2) a motion requesting an appropriate
disposition of this appeal. See Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180
(Tex. App.—San Antonio 2001, no pet.).

       It is so ORDERED on April 24, 2014.

                                                            PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court